     Case 1:19-cv-00148-DAD-SAB Document 28 Filed 05/15/20 Page 1 of 1

 1

 2                                 UNITED STATES DISTRICT COURT

 3                               EASTERN DISTRICT OF CALIFORNIA

 4
      BINH CUONG TRAN,                                   Case No. 1:19-cv-00148-DAD-SAB (PC)
 5
                          Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUEST
 6                                                       TO OPT-OUT OF SETTLEMENT
               v.                                        CONFERENCE
 7
      S. SMITH, et al.,                                  [ECF No. 27]
 8
                          Defendants.
 9

10            Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action
11   pursuant to 42 U.S.C. § 1983.
12            On March 20, 2020, the Court set this case for settlement conference on July 28, 2020,
13   before Magistrate Judge Barbara A. McAuliffe.
14            Currently before the Court is Plaintiff’s request to opt-out of the settlement conference,
15   filed on May 14, 2020. Plaintiff’s request shall be denied.
16            Initially, the Court’s March 20, 2020 order, granted Defendants the option to opt-out of
17   the settlement conference within thirty days. (See ECF No. 26.) Further, Defendants did not file
18   an opt-out, and the mere fact that Defendants did not accept Plaintiff’s initial offer to settle does
19   not mean that a settlement conference will not be beneficial. Accordingly, Plaintiff’s request to
20   opt-out of the settlement conference is DENIED.
21

22   IT IS SO ORDERED.

23   Dated:     May 15, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         1
